UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MICHEL DALLEMAGNE, et al.,
                                                                 :
                                      Plaintiffs,                :   19-CV-7934 (JGK) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
OMAR KHAN, et al.,                                               :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         This matter has been referred to me for Inquest following a default by Defendants Omar

Khan; Sensei International LLC; International Business and Wine Society-NYC, LLC; International

Business & Wine International-NYC, LLC; and Sensei Americas LLC (“Defendants”). Accordingly,

by February 3, 2020, Plaintiffs shall serve on Defendants and file (1) proposed findings of fact

and conclusions of law, and (2) an inquest memorandum setting forth proof of damages. The

proposed findings of act and conclusions of law should show how the proposed damages

figures are tied to the legal claims asserted and should show how the Court has jurisdiction over

this matter and these defendants. Plaintiffs’ proposed damages figures should be supported by

documentary evidence and/or one or more affidavits establishing the proposed figures. Any

request for attorney’s fees and costs should also be supported by documentation. Plaintiffs

shall include with such service a copy of this Order and file a proof of service on the docket.

         Defendants’ opposition papers shall be filed by February 24, 2020.

         The Court hereby notifies the parties that it may conduct this inquest solely on the

written submissions of the parties. See Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504, 508
(2d Cir. 1991). If any party seeks an evidentiary hearing on damages, such party must include

the request in its papers, as well as provide reasons why a hearing is necessary and detail what

types of additional evidence would be presented at the hearing.


       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: January 13, 2020                                               Ona T. Wang
       New York, New York                                    United States Magistrate Judge




                                                2
